Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1, 3, 6, 7, 9, 11-14, 23, 24, 27-31 are allowed.
The following is an examiner's statement of reasons for allowance:

 	With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “wherein each said only one polysilicon region is electrically and physically contacted to said source metal via a source contact and is separated from said second epitaxial layer by said shield oxide, wherein each said only one polysilicon region is also electrically and physically contacted to said gate metal via a gate contact,.” in the combination required by the claim.

With regards to claim 11, none of the prior art teaches or suggests, alone or in combination, “each said only one polysilicon region is electrically and physically in contact with source metal via a source contact and is separated from said second epitaxial layer by said shield oxide, wherein each said only one polysilicon region is also electrically and physically contacted to gate metal via a gate contact,” in the combination required by the claim.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891